Case 1:20-cv-01124-LO-TCB Document 42 Filed 11/10/20 Page 1 of 10 PageID# 1258




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division


 ONTEL PRODUCTS CORPORATION,

                Plaintiff,


 v.                                                          Civil Action No. 1:20-cv-1124-LO-TCB


 THE UNINCORPORATED ASSOCIATIONS
 IDENTIFIED IN SCHEDULE A,

                Defendants.



               DECLARATION OF MONICA RIVA TALLEY REGARDING
                     SERVICE OF DEFENDANTS BY EMAIL

        I, Monica Riva Talley, hereby declare as follows:

        1.      I am an attorney with the law firm Sterne Kessler Goldstein & Fox PLLC, counsel

 for Plaintiff Ontel Products Corporation.

        2.      I am a member in good standing of the Bar of the state of Virginia. My Virginia

 State Bar number is 41840.

        3.      On September 28, 2020, this Court entered an Order (ECF 21) permitting Plaintiff

 to serve the foreign Defendants with process by email. The Clerk issued individual summonses

 on October 29, 2020 (ECF 40).

        4.      On October 30, 2020, Plaintiff served the below listed Defendants by their email

 addresses. Plaintiff included a copy of the Verified Complaint, individual summons, and a copy

 of the Court’s September 28, 2020 Order.
      Case 1:20-cv-01124-LO-TCB Document 42 Filed 11/10/20 Page 2 of 10 PageID# 1259




No.     Defendant Store Name      Defendant Name                  Email address
1      02lansaa                冬娥 贾 (Dong’e Jia)         a002lans@outlook.com

2      1893cerimanlm           四红 镇 (Si Hong Zhen)       michelia9ceriman3@outlook.com
                                                         jd100ways@163.com
                                                         NEWjd999@163.com
                               尧威 蒋 (Yao Wei Jiang)      dchyqdi@outlook.com
4      511_koria
                                                         jiading07SM@163.com
                                                         NEWjd666@163.com
                                                         NEWjd888@163.com
                                                         jiading190722@163.com
                                                         GJidhdigche861@163.com
5      aoc888                  洪茜 阚 (Hong Qian Kan)      JiaDinghai666@163.com
                                                         JiaDinghai888@163.com
                                                         Jidhdigch8614@163.com
6      armeena_535             Harut Vachagan Manasyan   manasyan.harut@mail.ru
                               思敏 徐 (Simin Xu)           san3wood@outlook.com
7      atlantamart2005
                                                         pengtuosikeji@outlook.com
                               帆 杨 (Fan Yang)            woodsecurity2011@gmail.com
9      auwoodfashion
                                                         greatspringfield2017@outlook.com
                                                         noam1337@gmail.com
                               Noam Alon
10     badf00d                                           lldanxll@gmail.com
                                                         llcashdll@gmail.com
                               杰 王 (Jie Wang)            baohhhkeji@outlook.com
11     baohhhke
                                                         chloranthusbaohong@outlook.com
                               倡铭 赵 (Chan Ming Zhao)     bigdearforyou@outlook.com
13     bigdealforyou2014
                                                         banana1002@outlook.com
                               Fan Yang                  bluelanshome2014@outlook.com
15     bluelanshome
                                                         bluelanshome2017@outlook.com
16     bodhi1998               裕春 陈 (Yu Chun Chen)       szbodhi1998@outlook.com
                               Ying Jia                  newbroadfashion@outlook.com
17     broadfashion
                                                         citydiscount2017@outlook.com
                               玲 马 (Ling Ma)             cai2016one@outlook.com
18     cai201610280
                                                         qiqicai20161128@outlook.com
                               Ahmed Bahgat
19     caromaro11                                        ahmedbahgat90000@gmail.com

20     colortop9               艳艳 曾 (Yan Yan Zeng)       caroy99er@outlook.com
                               Qingna Hu                 cszstore85@outlook.com
21     cqjust2017
                                                         hqingna1231@163.com
22     cuny1550                春英 刘 (Chunying Liu)       cunyingll@outlook.com



                                                2
      Case 1:20-cv-01124-LO-TCB Document 42 Filed 11/10/20 Page 3 of 10 PageID# 1260




No.     Defendant Store Name         Defendant Name             Email address
                                                      Bo_tree77@outlook.com
                                                      taojie2016@126.com
                                                      tom2020JD@163.com
23     czliang-8896            金豪 范 (Jin Hao Fan)     tom28JD@163.com
                                                      tom8896JD@163.com
                                                      tom996JD@163.com
                                                      tom996JD@outlook.com
                               秀贤 张 (Suhyun Zhang)    greatmart2016@outlook.com
24     dealstoday88
                                                      dealstoday88@outlook.com
                               丽 陶 (Li Tao)           directimports188@outlook.com
25     directimports1899
                                                      salinayan@outlook.com
                               Xingwen Chen
26     doraemon_pocket                                falconfly@126.com
                               金君 董 (Jin Jun Dong)    tyduytn@outlook.com
27     dutonyw
                                                      mnnddsm@outlook.com
28     eastthird47             燕萍 吴 (Yan Ping Wu)     duckweek3@outlook.com

29     easyshopping66          秀贤 张 (Suhyun Zhang)    greatmart2015@outlook.com

30     e-store_88              晓笛 黄 (Xiao Di Huang)   earnougning@outlook.com

31     fuszww                  杰 王 (Jie Wang)         fuszwwkbs@outlook.com
                                                      lilyboxing@gmail.com
                                                      resin.kit@gmail.com
                                                      resinkit.us@gmail.com
                               Lili Yang              shootin.us@gmail.com
32     gelivable.2u
                                                      add2cart2013@gmail.com
                                                      fastdeal2013@gmail.com
                                                      joinbestworld@gmail.com
                                                      resinkit.uk@gmail.com
33     glol1213ba              思敏 徐 (Simin Xu)        huanqsjialtd@outlook.com
                                                      detopfashion@outlook.com
34     greatspringfield        帆 杨 (Fan Yang)         dallasdeal2016@hotmail.com
                                                      sandeal2000@gmail.com
35     grenstonly              林 易 (Lin Yi)           gelundongbin@outlook.com
                                                      CJidhdigch11@163.com
                                                      CJidhdigch11@outlook.com
                                                      CJidhdigch99@163.com
36     gzjdx-61                建文 谭 (Jian Wen Tan)    gzjdxxjs666@163.com
                                                      Jiadiing_hhl89@163.com
                                                      jiading07BIG@163.com
                                                      sharon-8899@outlook.com

                                                3
      Case 1:20-cv-01124-LO-TCB Document 42 Filed 11/10/20 Page 4 of 10 PageID# 1261




No.     Defendant Store Name         Defendant Name               Email address
                               Luri Cuzeac
37     happyforall                                       madstermd@gmail.com

38     happyleucky             钰婷 张 (Yu Ting Zhang)      memarket@outlook.com

39     hastinapur25            双秀 黄 (Shuang Xiu Huang)   hastinapur@hotmail.com

40     hdnr9921                莉 张 (Li Zhang)            18629818053@163.com

41     helen.angel2011         光辉 冯 (Guanghui Feng)      wangying198811@hotmail.com

42     hongyinlon0             红英 龙 (Hong Ying Long)     nebula058@outlook.com

43     hotdeal320              冬娥 贾 (Dong'e Jia)         hotdeal3202014@outlook.com
                                                         luckyAB1@163.com
                                                         guzhjiadi4569@163.com
46     j_fanty                 海杰 胡 (Haijie Hu)          guzhjiadi457@163.com
                                                         guzhjiadi47890@163.com
                                                         huhjie@outlook.com
                               晓杰 潘 (Xiaojie Pan)        panjack0910@163.com
47     jackpan2019
                                                         panjack0910@gmail.com
                               祖仁 陈 (Zu Ren Chen)        brotherren2014@163.com
48     jaydean.cabin
                                                         brotherren@gmail.com
                                                         jdstory199@163.com
                               建浩 罗 (Jian Hao Luo)       NEWjd999@163.com
49     jdstory-19
                                                         luckyB3@163.com
                                                         jnatiod@outlook.com
                                                         ejiading8202@163.com
                                                         JIAding0220@163.com
                               欣欣 冷 (Xinxin Leng)        JIAding258@163.com
50     jiadi13
                                                         JIAding6996@163.com
                                                         JIAding857@163.com
                                                         JoldewZM@outlook.com
                                                         ejiading8202@163.com
                                                         JIAding0220@163.com
                               欣欣 冷 (Xinxin Leng)        JIAding258@163.com
51     jiadi-14
                                                         JIAding6996@163.com
                                                         JIAding857@163.com
                                                         JoldewZM@outlook.com
                                                         ejiading8202@163.com
                                                         JIAding0220@163.com
                               欣欣 冷 (Xinxin Leng)        JIAding258@163.com
52     jiadi20
                                                         JIAding6996@163.com
                                                         JIAding857@163.com
                                                         JoldewZM@outlook.com

                                                4
      Case 1:20-cv-01124-LO-TCB Document 42 Filed 11/10/20 Page 5 of 10 PageID# 1262




No.     Defendant Store Name        Defendant Name                Email address
                                                       BetterJD999@163.com
                                                       cridisgyi@outlook.com
                               振才 黎 (Zhencai Li)       jdHLee258@163.com
53     jiaid_54
                                                       jdHLee888@163.com
                                                       jdHLee999@163.com
                                                       online24HS@163.com
                                                       Bo_tree77@outlook.com
                                                       taojie2016@126.com
                                                       tom2020JD@163.com
54     jinhao.tao              金豪 范 (Jin Hao Fan)      tom28JD@163.com
                                                       tom8896JD@163.com
                                                       tom996JD@163.com
                                                       tom996JD@outlook.com
                               凌辉 蒋 (Ling Hui Jiang)   jiudi33@outlook.com
55     jiudi33-3               莹莹 李 (Yingying Li)      epr8975@163.com
                                                       13104397685@163.com
                                                       leejding2020@163.com
                                                       hjiading8202@163.com
                                                       chenjiadi9987@163.com
56     joldew_zm               飞报 鲁 (Fei Bao Lu)       halenjiading@163.com
                                                       Jiadichen789@163.com
                                                       jiadixinxi566@163.com
                                                       xotinedt@outlook.com
                                                       sanwoodbags2011@outlook.com
                               思敏 徐 (Simin Xu)         greatspringfield2017@outlook.com
58     kansasdeal
                                                       sandeal2000@gmail.com
                                                       xupengtuosiptd4m@outlook.com
                               Klemen Černe
59     klemeern                                        klemencerne90@gmail.com
                                                       leejding2020@163.com
                                                       hjiading8202@163.com
                                                       chenjiadi9987@163.com
61     leejdi29                飞报 鲁 (Fei Bao Lu)       halenjiading@163.com
                                                       Jiadichen789@163.com
                                                       jiadixinxi566@163.com
                                                       xotinedt@outlook.com
62     lhjia_64                熠琼 贾 (Yiqiong Jia)      lhjiading88@163.com
                                                       ginkgo_99@outlook.com
                                                       gofly.chen@gmail.com
                                                       goflychen85@163.com
63     lhjia_8018              丽娜 胡 (Lina Hu)          LHjiading2020@163.com
                                                       LHjiading2020@outlook.com
                                                       LHjiading66@163.com
                                                       LHjiading99@163.com

                                                5
      Case 1:20-cv-01124-LO-TCB Document 42 Filed 11/10/20 Page 6 of 10 PageID# 1263




No.     Defendant Store Name        Defendant Name               Email address
                                                       ginkgo_99@outlook.com
                                                       gofly.chen@gmail.com
                                                       goflychen85@163.com
64     lhjiad-2                丽娜 胡 (Lina Hu)          LHjiading2020@163.com
                                                       LHjiading2020@outlook.com
                                                       LHjiading66@163.com
                                                       LHjiading99@163.com
65     linahu88                丽娜 胡 (Lina Hu)          alina612@163.com
                                                       lisa2020jd@163.com
                               建浩 罗 (Jian Hao Luo)     NEWjd999@163.com
66     lisa2-57
                                                       luckyB3@163.com
                                                       jnatiod@outlook.com
                                                       luckyAB1@163.com
                                                       guzhjiadi4569@163.com
67     lri-99                  海杰 胡 (Haijie Hu)        guzhjiadi457@163.com
                                                       guzhjiadi47890@163.com
                                                       huhjie@outlook.com
                                                       J_summer18@163.com
                                                       jiadi_6639@163.com
                               郑生 林 (Zheng Shenglin)   Jiading2020168@163.com
68     luckylin2020
                                                       luckyB5@163.com
                                                       newsarts999@163.com
                                                       oliedntt@outlook.com
                                                       Cargodance77@outlook.com
                                                       Eason299jd@163.com
70     mars300492              小青 户 (Xiao Qing Hu)     jiading201907@163.com
                                                       MARSzz99@163.com
                                                       vimin2020@163.com
71     maxfun-it               仰翰 刘 (Yang Han Liu)     yahanliu@maxfun-it.com

72     maytrpssx               麦玲 常 (Mai Ling Chang)   maytrpssx1@outlook.com

73     mido-5554               熠琼 贾 (Yiqiong Jia)      midojd406@163.com

74     mimosapplly             远 陆 (Yuan Lu)           mimosappldahlia62@outlook.com

75     monsterxa               佳辉 刘 (Jiahui Liu)       liujiahuixin@outlook.com

76     moonlight_dreamer365    芝梅 闫 (Zhimei Yan)       guanghuisuiyue158@126.com




                                                6
      Case 1:20-cv-01124-LO-TCB Document 42 Filed 11/10/20 Page 7 of 10 PageID# 1264




No.     Defendant Store Name        Defendant Name               Email address
                                                      2008accecity@gmail.com
                                                      2009accecity@gmail.com
                                                      2010accecity@gmail.com
                                                      2012tarazhou@gmail.com
                                                      2012xyzhou@gmail.com
                                                      accecity.2007@gmail.com
                                                      accecity.2011@gmail.com
                               Ma Ling                tarazhou2008@gmail.com
77     moonriver1980           Ma Jinna               freshmjn@gmail.com
                                                      greatdigital11@gmail.com
                                                      newkitty2010@gmail.com
                                                      winddeal2011@gmail.com
                                                      wishourbaby@gmail.com
                                                      xiao2huan2010@gmail.com
                                                      ystd110@outlook.com
                                                      majinna@gmail.com
                                                      Bo_tree77@outlook.com
                                                      taojie2016@126.com
                                                      tom2020JD@163.com
78     mosphiatanbul           金豪 范 (Jin Hao Fan)     tom28JD@163.com
                                                      tom8896JD@163.com
                                                      tom996JD@163.com
                                                      tom996JD@outlook.com
79     ndracaena069            娜 李 (Na Li)            teendracaena069l@outlook.com
                                                      2007estone@gmail.com
                                                      2009estone@gmail.com
                                                      2010estone@gmail.com
                                                      2011estone@gmail.com
                                                      estone201208@gmail.com
                               金娜 马 (Jinna Ma)        kangxy0521@gmail.com
80     ocean-beach             Zhou Jingsheng         payment.winddeal@gmail.com
                                                      wangdecheng2010@gmail.com
                                                      accecity.ca@gmail.com
                                                      accecity009@gmail.com
                                                      estone.2006@gmail.com
                                                      wishourbaby2010@gmail.com
                                                      CHjadingxinx897@163.com
                                                      GZ_jiading99@163.com
                               世杰 黎 (Shijie Li)       Mo_jiading66@163.com
81     okay8-buy
                                                      Mo_jiadingxin656@163.com
                                                      okay8buy@163.com
                                                      Okayli@outlook.com
                               海 于 (Hai Yu)           pittosporum339yhaloe@outlook.co
82     ozpittosporum93
                                                      m

                                                  7
      Case 1:20-cv-01124-LO-TCB Document 42 Filed 11/10/20 Page 8 of 10 PageID# 1265




No.     Defendant Store Name       Defendant Name                Email address
83     pangp0                  艳 庞 (Yan Pang)          pangpangyy@outlook.com

85     qdi1kida                思敏 徐 (Simin Xu)         qsqdi1kida@outlook.com

86     qianhaifeinisi          冬娥 贾 (Dong'e Jia)       shengangqinahai2@outlook.com

87     qiavivi                 勇 万 (Yong Wan)          asmc002747@sina.com

88     reticulatabanco         珍珍 王 (Zhenzhen Wang)    citrusreticulatabanco@outlook.com
                               Sandra Sadulskyte
89     sansadul-0                                      sadsadsandra3@gmail.com

90     star_2822               熠琼 贾 (Yiqiong Jia)      star258jd@163.com
                               秋香 何 (Qiuxiang He)      sunnybrilliant@outlook.com
91     sunny-store6
                                                       hardnice3@163.com
92     surprise-7              海涛 徐 (Haitao Xu)        xht8210@hotmail.com

93     szbhkei12               杰 王 (Jie Wang)          szbhkeiyougs@outlook.com
                                                       leejding2020@163.com
                                                       hjiading8202@163.com
                                                       chenjiadi9987@163.com
94     sziming-52              飞报 鲁 (Fei Bao Lu)       halenjiading@163.com
                                                       Jiadichen789@163.com
                                                       jiadixinxi566@163.com
                                                       xotinedt@outlook.com
                                                       xyjiading8202@163.com
                                                       STAR2020jd@163.com
                                                       gaolouzhang@163.com
                               开卫 杨 (Kai Wei Yang)
                                                       STAR299jd@163.com
95     ther-286                伟楼 张 (Wei Lou Zhang)    STAR88jd@163.com
                                                       STAR88jd@outlook.com
                                                       weilou888@gmail.com
                                                       zhweilou@outlook.com
                               Ishai Levi              ishailevi23@gmail.com
96     ti_toys_store
                                                       ishailevi16@gmail.com
97     tom2_25                 熠琼 贾 (Yiqiong Jia)      tom223jd@163.com
                                                       san9wood@outlook.com
                               汝宽 凌 (Ru Kuan Ling)
                                                       nanshanfuio@outlook.com
98     topdenverstore          秀贤 张 (Suhyun Zhang)     sandeal2000@gmail.com
                                                       sandeal2000@outlook.com
99     toyhome519              粤倩 朱 (Yue Qian Zhu)     zyqyet519@yeah.net


                                                   8
      Case 1:20-cv-01124-LO-TCB Document 42 Filed 11/10/20 Page 9 of 10 PageID# 1266




No.     Defendant Store Name           Defendant Name                          Email address
100 truejacku                       杰忠 吴 (Jie Zhong Wu)             truejackuhju@outlook.com

101 tutudatojk                      玉坤 刁 (Yukun Diao)               tutu55datojk@outlook.com
                                                                    boss201308@gmail.com
                                                                    comeon11108@gmail.com
                                                                    greenshop201318@gmail.com
                                    Jinna Ma                        hightechzhou@gmail.com
102 vip9029
                                                                    horse110806@gmail.com
                                                                    mysky801@gmail.com
                                                                    rohlin2013@gmail.com
                                                                    vip201308@gmail.com
103 yishengmall2014                 小玲 蔡 (Xiaoling Cai)             yichengmalla@outlook.com
                                    Meirong Li                      15662992803@163.com
104 yofunny1
                                                                    leaful2016@163.com
105 yupppei                         玉培 史 (Yu Pei Shi)               iosdhkgjkhs4@hotmail.com

106 zkh39clematis                   开辉 钟 (Kai Hui Zhong)            flamingo339clematis@outlook.com



              5.      On information and belief, the emails sent to Defendants were delivered to the

       email addresses listed above.

              I declare under penalty of perjury (under the laws of the United States of America) that

       the foregoing is true and correct.




                                                       9
Case 1:20-cv-01124-LO-TCB Document 42 Filed 11/10/20 Page 10 of 10 PageID# 1267




 Date: November 10, 2020              Respectfully submitted,

                                        /s/ Monica Riva Talley
                                      Monica Riva Talley (VSB No. 41840)
                                      Nicholas J. Nowak (pro hac vice)
                                      Daniel S. Block (pro hac vice)
                                      STERNE KESSLER GOLDSTEIN & FOX, PLLC
                                      1100 New York Ave., N.W., Suite 600
                                      Washington, DC 20005-3934
                                      Telephone No.: (202) 371-2600
                                      Facsimile No.: (202) 371-2540
                                      mtalley@sternekessler.com
                                      nnowak@sternekessler.com
                                      dblock@sternekessler.com

                                     Attorneys for Plaintiff
                                     Ontel Products Corporation


 15828133.1




                                      10
